In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-122 CV

____________________


LARRY JAMES TREAKLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-172,195




MEMORANDUM OPINION 
 Larry James Treakle filed his notice of appeal on February 23, 2007.  We notified the
parties that the notice of appeal did not appear to have been timely filed.  The appellant filed
a reply.  The judgment was signed on September 8, 2005, and the appellate timetables were
not extended by the filing of post-judgment motions.  The notice of appeal was filed more
than 30 days from the date the judgment was signed.  Appellant did not establish that the
notice of appeal was mailed by the due date.  See Tex. R. Civ. P. 5; see also Tex. R. App. P.
9.2(b).  The Court finds appellant failed to timely perfect an appeal.  Tex. R. App. P. 26.1.
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										 Justice

Opinion Delivered March 22, 2007 
Before McKeithen, C.J., Kreger and Horton, JJ.